Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 1, 2021, claims 1-4, 8-10, and 12-18 has been amended, and claims 1-19 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 4, filed March 1, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-19 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 paragraph 6 - page 12 (all), filed March 1, 2021, with respect to claims 1-19 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … In fact, Yachida does not teach or suggest "when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets" in the specific context of the claims, as recited. However, Yachida never suggests how to generate a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets. 
Thus, for these and the reasons set forth above, Yachida fails to teach or suggest the claimed element of "when a quantity of lost data packets of a first source block in the first to- be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source 
While Applicant respectfully disagrees that Yachida discloses or suggests the previously claimed feature, Applicant hereby amends the claims solely to expedite prosecution. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Feiten clearly teaches, generating a first summary packet (see para. 0066, re-sent packets are considered as “no loss”) for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block (see para. 0047, the transmission quality 107 needs to be calculated individually for each monitoring point, this is accomplished by considering the reported list of lost-packet identifiers together with the buffered error-free stream) based on the one or more non-lost data packet (see para. 0047, the lost parts of the stream is used to determine precisely how the corrupted stream looks, and para. 0048, the loss-free quality estimation describing the quality due to encoding is combined with the individual analysis provided by the different monitoring points, e.g. the MOS for each end user in the system is calculated, see also para. 0076, the central monitoring system uses these reports to calculate the individual MOS values for the individual monitoring point under consideration, by reconstructing, as described above, the transmitted stream for the respective user); and 
calculating a first score of video of the first to-be-assessed video based on the first summary packet and the second summary packet (see para. 0010, 0047, a central quality monitoring method and system which supports the quality estimation for one or more arbitrary points in the transmission chain, one or lost packet identifiers; and evaluating the simulated stream for deriving a quality score for each measurement point, see also para. 0077, The quality measurement management unit 110 collects the lost-packets messages from the one or more packet loss detectors, together with other related information, such as the location of the monitoring point. The quality measurement management unit evaluates which transport stream packets have been lost. In particular, from the received RTP packet identifier it is retrieved which transport stream packets have been lost. This information is passed to the quality analysis unit. The quality analysis unit takes the information about the lost transport stream packets into account, reconstructs a simulated stream containing the packet loss errors and calculates the individual MOS results and further related quality measurements. This information is returned and further processed by the quality measurement management unit. The quality measurement management unit provides an interface for controlling and managing the central monitoring system in total). 

Regarding claim 1, the applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Nevertheless, Applicant has reviewed Feiten has not identified any portion that teaches or suggests the above claimed feature. As such, Feiten and Yachida, alone or in combination, fail to remedy the deficiencies as set forth above.  
Accordingly, claim 1 is in condition for allowance at least for the reasons discussed above. Independent claims 12 and 13 are in condition for allowance at least for similar reasons as given above for claim 1. Therefore, applicant respectfully requests that the rejections be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Yachida clearly teaches, when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packet loss existence information and indicates whether loss of video packets that have pictures of video frame number 31 has occurred and  FEC packet recovery existence 33 is recovery information and indicates whether error correction is possible for video packets having pictures of video frame number 31).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Feiten and Yachida reads upon “obtaining a first to-be-assessed video, wherein the first to-be-assessed video comprises a-one or more forward error correction (FEC) redundancy data packets; when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for -one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets; and calculating a first  score of video  of the first to-be-assessed video based on the first summary packet and the second summary packet” as recites in the claim.

	The applicant further argues, Dependent claims 2-11, and 14-19 depend, directly or indirectly, from one of the independent claims discussed above and include, by virtue of dependency, the features of the independent claim that distinguish the independent claim from Van. Thus, claims 2-11, and 14-19 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 2-11 and 14-19 are not allowable.

The applicant further argues, Claim 4-5 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Feiten, Yachida and further in view of U.S. Patent Application No. 2013/0286868 Oyman et al. (hereinafter "Oyman) 
These claims depend from at least one of the above independent claims 1, 7, and 13. Applicant has reviewed Oyman and has not identified any portion that teaches or suggests the above claimed feature. As such, Feiten, Yachida and Oyman, alone or in combination, fail to remedy the deficiencies as set forth above.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 4-5 are not allowable.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feiten et al. (US Pub. No.: 2013/0170391), and further in view of Yachida et al. (US Pub. No.: 2011/0289540).

As per claim 1, Feiten disclose A video quality assessment method (see Fig.1, para. 0041, an IPTV system, the incoming audio and video streams 101 are adapted to the delivery bit rate, at encoder side employing standardized audio and video codecs), comprising: 
obtaining a first to-be-assessed video, wherein the first to-be-assessed video comprises one or more forward error correction (FEC) redundancy data packets (see para. 0066, A packet loss detector that detects the resend request preferably helps to estimate the quality for individual set-top boxes in a network centric manner. Such a packet loss detector is preferably located at the output of a DSR. The packets requested for being resent can be regarded as lost, the resent packets is monitored / retransmission/ error correction redundancy data packet); 
generating a first summary packet (see para. 0066, re-sent packets are considered as “no loss”) for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block (see para. 0047, the transmission quality 107 needs to be calculated individually for each monitoring point, this is accomplished by considering the reported list of lost-packet identifiers together with the buffered error-free stream) based on the one or more non-lost data packet (see para. 0047, the lost parts of the stream is used to determine precisely how the corrupted stream looks, and para. 0048, the loss-free quality estimation describing the quality due to encoding is combined with the individual analysis provided by the different monitoring points, e.g. the MOS for each end user in the system is calculated, see also para. 0076, the central monitoring system uses these reports to calculate the individual MOS values for the individual monitoring point under consideration, by reconstructing, as described above, the transmitted stream for the respective user); and 
calculating a first score of video of the first to-be-assessed video based on the first summary packet and the second summary packet (see para. 0010, 0047, a central quality monitoring method and system which supports the quality estimation for one or more arbitrary points in the transmission chain, one or more packet loss detectors are placed in the transmission chain reporting to the head-end the lost packets for a specific transmission link, the quality for each stream as received by an individual user are lost packet identifiers; and evaluating the simulated stream for deriving a quality score for each measurement point, see also para. 0077, The quality measurement management unit 110 collects the lost-packets messages from the one or more packet loss detectors, together with other related information, such as the location of the monitoring point. The quality measurement management unit evaluates which transport stream packets have been lost. In particular, from the received RTP packet identifier it is retrieved which transport stream packets have been lost. This information is passed to the quality analysis unit. The quality analysis unit takes the information about the lost transport stream packets into account, reconstructs a simulated stream containing the packet loss errors and calculates the individual MOS results and further related quality measurements. This information is returned and further processed by the quality measurement management unit. The quality measurement management unit provides an interface for controlling and managing the central monitoring system in total). 
Although Feiten does not disclose FEC, Feiten does, however, disclose packet loss detection and a type of correction in the form of re-transmission / re-sending of packets and in the context of the use of RTP packets.

Feiten however does not explicitly disclose when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block;

Yachida however disclose when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block (see Fig.4, Fig.5, para. 0046-0065, 0068, a video quality estimation system which uses RTP to encapsulate image data and corresponding FEC data, also per para. 0062, In the FEC continuity information, FEC existence information that indicates whether there are FEC packets is placed in correspondence with RTP sequence numbers. The FEC existence information indicates that FEC packets  the estimation unit that includes TS header analysis unit 5, image information table generation unit 6, and image quality estimation unit 7 estimates uncorrectable data that are contained in image packets that are missing due to, the occurrence of packet loss, see also Fig.9, para. 0145-0148, video packet loss existence 32 is packet loss existence information and indicates whether loss of video packets that have pictures of video frame number 31 has occurred and  FEC packet recovery existence 33 is recovery information and indicates whether error correction is possible for video packets having pictures of video frame number 31, see also para. 0016-0018, constructing, at the central monitoring system, from a stored error free stream and on the basis of the received lost packet identifiers, a simulated stream for each measurement point; and [0017] f) evaluating the simulated streams for deriving a quality score for each measurement point along the transmission chain, instead of extracting and directly measuring the quality-related parameters from the IP stream at the selected monitoring points, the measurement unit(s) only detect the loss of packets at the one or more selected measurement point(s). Each lost packet is noted together with a unique identifier for each packet, i.e. an identifier being unique for each packet. In a next step a message with a list of lost packets identifiers is sent to the central monitoring system provided at the head-end of the entire system. The central monitoring system receives the list with lost packet identifiers and uses it to construct from an error free stream previously stored at the central monitoring system in combination with the list of lost packets, a stream (i.e. a simulated stream) that shows exactly the same error behavior as the transmitted stream monitored at the specific monitoring point. This simulated stream then is evaluated for deriving the MOS with an underlying objective quality estimation method ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when a quantity of lost data packets of a first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, as taught by Yachida, in the system of Feiten, so as to enable image 

As per claim 2, the combination of Feiten and Yachida disclose the method according to claim 1.
Yachida further disclose wherein the quantity of lost data packets of the first source block is calculated in the following manner: obtaining a start Real-Time Transport Protocol (RTP) sequence number and an end RTP sequence number from the one or more FEC redundancy data packets, and obtaining an RTP sequence number of the one or more non-lost data packets of the first source block; and calculating the quantity of lost data packets of the first source block based on the start RTP sequence number, the end RTP sequence number, and the RTP sequence number of the non-lost data packet of the first source block (see Fig.3-5, para. 0062, FEC packet analysis unit 3 is an example of the first verification means. FEC packet analysis unit 3 verifies the continuity of FEC packets S4 that were generated by UDP/RTP packet header analysis unit 2 and generates FEC continuity information that indicates the continuity of FEC packets S4. In the FEC continuity information, FEC existence information that indicates whether there are FEC packets is placed in correspondence with RTP sequence numbers. The FEC existence information indicates that FEC packets exist when "present" and indicates that there are no FEC packets when "absent."). As per claim 3, the combination of Feiten and Yachida disclose the method according to claim 1.
Yachida further disclose wherein the method further comprises: obtaining an FEC source block size and the one or more FEC redundancy data packets of the first source block (see para. 0059, the FEC header contains an RTP sequence number (SN base) of the start of the RTP packet that is the object of error 

As per claim 6, the combination of Feiten and Yachida disclose the method according to claim 3.
Feiten further disclose wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: parsing a control packet of interaction between the receiving device of the to-be-assessed video and a video server, to obtain the FEC source block size and the FEC redundancy (see para. 0065, 0066, a packet loss detector that detects the resend request preferably helps to estimate the quality for individual set-top boxes in a network centric manner. Such a packet loss detector is preferably located at the output of a DSR. The packets requested for being resent can be regarded as lost. The resent packets can be monitored.).
As per claim 8, the combination of Feiten and Yachida disclose the method according to claim 1.
Yachida further disclose wherein the method further comprises: obtaining a second to-be-assessed video, wherein the second to-be-assessed video comprises an FEC redundancy data packet; when a quantity of lost data packets of a second source block in the second to be assessed video is 0, generating a third summary packet for a non-lost data packet of the first second source block; and calculating a second score of the second to-be-assessed video based on the third summary packet (see Fig.4, Fig.5, para. 0046-0065, 0068, a video quality estimation system which uses RTP to encapsulate image data and corresponding FEC data). 
As per claim 9, the combination of Feiten and Yachida disclose the method according to claim 1.
Yachida further disclose wherein the method further comprises: obtaining a third to-be-assessed video, wherein the third to-be-assessed video comprises an FEC redundancy data packet; when a quantity of see Fig.4, Fig.5, para. 0046-0065, 0068, a video quality estimation system which uses RTP to encapsulate image data and corresponding FEC data). 
As per claim 10, the combination of Feiten and Yachida disclose the method according to claim 1.
Yachida further disclose wherein the method further comprises: receiving a retransmission request sent by a receiving device of the to-be-assessed video to a retransmission (RET) server, wherein the retransmission request is used to request the RET server to retransmit a data packet that is lost and cannot be recovered through FEC; and when a retransmission response returned by the RET server is received, generating a third summary packet for the data packet that is lost and cannot be recovered through FEC; and the calculating the first score of the first to-be-assessed video based on the first summary packet and the second summary packet comprises: calculating the first score of the to-be-assessed video based on the first summary packet, the second summary packet, and the third summary packet (see Fig.4, Fig.5, para. 0046-0065, 0068, a video quality estimation system which uses RTP to encapsulate image data and corresponding FEC data). 
As per claim 11, the combination of Feiten and Yachida disclose the method according to claim 1.
Feiten further disclose wherein the second summary packet comprises: an RTP sequence number and a payload size of the lost data packet of the first source block, and summary information of a video transport stream (TS) packet of the lost data packet of the first source block (see para.  0067-0075, the implementation of the loss detector for RTP transport stream packets comprises the following steps: [0068] Within the Internet Access Device (114), every incoming RTP MPEG-2 transport stream packet, unicast and multicast, is monitored. [0069] The appearance of a new RTP SSRC invokes a new 
As per claim 12, claim 12 is rejected the same way as claim 1.
As per claim 13, claim 13 is rejected the same way as claim 1. Feiten also disclose A video quality assessment device comprising: a processor (see Fig.1, a quality analysis unit (QA, 119)); and a non-transitory computer readable medium which contains computer-executable instructions (see Fig.1, para. 0042-0050, the loss-free quality estimation describing the quality due to encoding is combined with the individual analysis provided by the different monitoring points, e.g. the MOS for each end user in the system can be calculated 107. A quality estimation model such as the T-V-Model algorithm can be used to calculate a MOS value). 

As per claim 14, claim 14 is rejected the same way as claim 2.As per claim 15, claim 15 is rejected the same way as claim 3.As per claim 16, claim 16 is rejected the same way as claim 4.
As per claim 17, the combination of Feiten and Yachida disclose the video quality assessment device according to claim 13.
Yachida further disclose wherein the processor is further configured to execute the computer-executable instructions to enable the video quality assessment device to perform operations comprising: when the 
As per claim 18, claim 18 is rejected the same way as claim 10.
As per claim 19, claim 19 is rejected the same way as claim 11.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Feiten et al. (US Pub. No.: 2013/0170391), in view of Yachida et al. (US Pub. No.: 2011/0289540), and further in view of Oyman et al (US Pub. No.:2013/0286868).

As per claim 4, the combination of Feiten and Yachida disclose the method according to claim 3.

The combination of Feiten and Yachida however does not explicitly disclose wherein obtaining an FEC source block size and FEC redundancy of a first source block comprises: obtaining the FEC source block size and the FEC redundancy from a multimedia relay function (MRF) system.
Oyman however disclose wherein obtaining an FEC source block size and FEC redundancy of a first source block comprises: obtaining the FEC source block size and the FEC redundancy from a multimedia relay function (MRF) system (see para. 0042, 0055, 0058, the transceiver module 724 is further configured to receive a modified parameter from the QoE reporting server based on the QoE report, the multimedia-specific application-layer parameter in the MPD metadata file  includes an application-level forward error correction (FEC) parameter / the FEC source block size and the FEC redundancy). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein obtaining an FEC source block size and FEC redundancy of a first source block comprises: obtaining the FEC source block size and the FEC redundancy from a multimedia relay function (MRF), as taught by Oyman, in the system of Feiten and Yachida, so as to use the dynamic adaptation of DASH to provide a better quality of experience (QoE) for a user, with shorter startup delays and fewer rebuffering events, see Oyman, paragraphs 18-19.
As per claim 5, the combination of Feiten and Yachida disclose the method according to claim 3.
The combination of Feiten and Yachida however does not explicitly disclose wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: obtaining the FEC source block size and the FEC redundancy from a receiving device of the to-be-assessed video. 

Oyman however disclose wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: obtaining the FEC source block size and the FEC redundancy from a receiving device of the to-be-assessed video (see para. 0042, 0055, 0058, the QoE-aware system 340 includes the QoE-aware proxy server (or QoE-aware server/proxy 348). Proxy server terminals at the RAN network can be used intercept application layer signaling (e.g., over HTTP request-response transactions) and execute various HTTP server functionalities, such as storing, transcoding, modifying, and distributing media fragments and related metadata (e.g., MPDs)). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: obtaining the FEC source block size and the FEC redundancy from a receiving device of the to-be-assessed video, as taught by Oyman, in the system of Feiten and Yachida, so as to use the dynamic adaptation of DASH to provide a better quality of .

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Feiten et al. (US Pub. No.: 2013/0170391), in view of Yachida et al. (US Pub. No.: 2011/0289540), and further in view of Bauchot et al (US Pub. No.:2009/0138776).

As per claim 7, the combination of Feiten and Yachida disclose the method according to claim 3.

The combination of Feiten and Yachida however does not explicitly disclose wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: parsing an FEC redundancy data packet of the first source block, to obtain the FEC source block size and the FEC redundancy. 

Bauchot however disclose wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: parsing an FEC redundancy data packet of the first source block, to obtain the FEC source block size and the FEC redundancy (see para. 0075, 0113, a processing unit 32 includes a decapsulator 324 for decapsulating the copy of the transport stream packet and reforming sections. The sections are decapsulated into the MPE -FEC frame. The decapsulator 320 more specifically includes a MPE block 3240 and a MPE -FEC block 3241 for decoding the inbound information into multiprotocol encapsulation forward error correction (MPE -FEC) sections along with erasure information, and parsing through the MPE -FEC sections to extract IP datagrams. A time-slicing block 3242 may further extract from the demodulated RF signal start and end instants of received data bursts for synchronizing the processing of the MPE -FEC sections by MPE -FEC block 3241, see also para. 0061-0062, 0071). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining an FEC source block size and FEC redundancy of the first source block comprises: parsing an FEC redundancy data packet of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Martins (US Pub. No.:2014/0185474) – see para. 0033-0037, The embodiment of FIG. 2 is usually related to a base station, node, host, server or any other network element, or user device. In an embodiment, a mean opinion score (MOS) for a video streaming service is evaluated in the case a video stream is delivered through a content delivery network (CDN). A value range set to a MOS is typically from 1 (bad) to 5 (excellent), allowing the qualification of the quality of a content delivered to an end device. Different approaches may be used for assessing a MOS. These may be classified into media layer models in which the quality is assessed by inspecting media contents (audio, video, voice) by requiring significant processing power, parametric models based on parameters obtained from a network or devices, such as a packet loss, jitter or delay, or bit stream models that use bit stream information combined with packet layer data. 
Sun et al (US Pub. No.: 2015/0110204) – see Fig.2, para. 0114-0115, “… according to a received video data packet or video frame, whether there is a lost data packet or video frame; if so, a data volume of the lost data packet or video frame is speculated, and then a sum of the data volume of the received data packet or video frame and a lost data volume is calculated, so as to acquire the total data volume of the video stream within the MT, where the total data volume is marked as .SIGMA.RTPpayloadSize (is the total data volume of a payload of a video data packet) or .SIGMA.FrameSize (is the total data volume of a video frame). The lost data volume may be speculated according to the data volume of the received data packet or video frame, and there may be many methods. For example, a size of the lost packet is equal to .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469